J-S28036-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PHILLIP WRIGHT                             :
                                               :
                       Appellant               :   No. 180 EDA 2020

      Appeal from the Judgment of Sentence Entered December 26, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0002632-2019


BEFORE:      BOWES, J., DUBOW, J., and PELLEGRINI, J.*

CONCURRING AND DISSENTING MEMORANDUM BY BOWES, J.:
FILED DECEMBER 16, 2021

       Although I concur in the learned Majority’s analysis concerning the

suppression motion and discovery sanctions, I cannot join in their conclusion

that Wright’s separate convictions for possession with intent to distribute

(“PWID”) should merge. Hence, I respectfully dissent. Specifically, I would

hold that the two stashes of cocaine maintained by Appellant support

independent PWID convictions.

       As the Majority has aptly explained, cocaine was discovered in two

separate locations on Wright’s front porch.          Specifically, a leather pouch

containing individually packaged bags of cocaine was recovered from the

mailbox “located outside and to the immediate right of Wright’s front door.”

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S28036-21


Majority Memorandum at 2.        Separately, two larger bags of cocaine were

discovered in the “trashcan on the front porch directly next to Wright’s

apartment.” Id. While police were aware that Wright had recently “renewed

his supply of cocaine with a large quantity,” it is beyond cavil that Wright

chose to divide this illicit stockpile for separate storage and packaging. The

Majority has concluded that since both the trashcan and the mailbox were on

Wright’s front porch, these caches should be treated as one and the same.

Id. at 12 (“Both counts of PWID and both counts of possession of drug

paraphernalia arose from [Wright’s] single act of preparing the large quantity

of cocaine he had just received from his supplier for distribution.”). I disagree.

      As a general matter, “in all criminal cases, the same facts may support

multiple convictions and separate sentences for each conviction except in

cases where the offenses are greater and lesser included offenses.”

Commonwealth v. Williams, 958 A.2d 522, 527 (Pa.Super. 2008); see also

42 Pa.C.S. § 9765 (“No crimes shall merge for sentencing purposes unless the

crimes arise from a single criminal act and all of the statutory elements of one

offense are included in the statutory elements of the other offense.”).

Although the elements of Wright’s convictions for PWID are indisputably

identical, “the facts underlying each crime are totally separate and constitute

two different criminal acts.” Williams, supra at 527. Specifically, Wright’s

“convictions are based on his possession of cocaine in two different locations

and of two different amounts.” Id.at 528.


                                      -2-
J-S28036-21


      In Williams, the defendant was found to have a stash of cocaine “in his

sock” and a second one hidden in his car. On these facts, Williams was found

guilty of two counts of possession of a controlled substance. On appeal, this

Court concluded that Williams’ sentences did not merge because his

convictions were predicated upon “two separate counts of possession for two

separate incidents.” Id. This rationale is fully applicable in the instant case,

wherein Wright was indisputably found to maintain discrete collections of

cocaine around his property. Pursuant to Williams, I would conclude that

Wright’s convictions for PWID do not merge because these differentiated

reserves constituted separate facts pursuant to § 9765.

      I also emphasize that Williams contains no discussion of the requisite

physical distance that must exist between two stashes of narcotics to avoid

waiver where the Commonwealth charges multiple possessory offenses.

Rather, all that Williams requires is that Appellant possessed “two different

amounts” of cocaine in “two different locations.” Williams, supra at 528.

Instantly, the stockpiles maintained by Appellant were secreted in separate

containers, i.e., the mailbox and the trashcan. Furthermore, these respective

reserves were packaged differently and were not comingled. The mere fact

that both containers were housed on Appellant’s front porch does not, in my

opinion, undermine the application of Williams to these circumstances. To

my mind, the factual distinction drawn by the learned Majority to avoid

application of Williams is arbitrary and has the potential to create confusion.


                                     -3-
J-S28036-21


This variance risks subsuming the holding in Williams, entirely, if we may

simply redefine what constitutes “different locations” on a case-by-case basis.

      Therefore, I respectfully dissent as to the merger holding and the need

to remand the case for resentencing. In all other aspects, I concur in the

Majority’s memorandum.




                                     -4-